721 N.W.2d 175 (2006)
Charlene Beth LEZELL, Plaintiff-Appellant,
v.
HILLER, INC., and Orchard Mall, LLC,[1] Defendants-Appellees.
Docket Nos. 130943, 130944. COA Nos. 256415, 257384.
Supreme Court of Michigan.
September 20, 2006.
On order of the Court, the application for leave to appeal the January 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
NOTES
[1]  The Court of Appeals caption incorrectly identified the second defendant as "Oakland Mall, LLC" instead of "Orchard Mall, LLC." The caption has been corrected here.